Citation Nr: 0422151	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as due to herbicide agents used in Vietnam.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a perforated 
eardrum.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issues of service connection for hearing loss, a 
perforated eardrum and tinnitus will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Chloracne was not manifested during active service or 
shown to have developed to a compensable degree within 1 year 
after the last date on which the veteran was exposed to 
herbicides, including Agent Orange, during active service. 

3.  Chloracne was first diagnosed more than 32 years after 
the veteran's separation from active service.

4.  In August 1985, the RO denied service connection for 
hearing loss, a perforated eardrum and tinnitus.

5.  Evidence submitted since the August 1985 RO decision 
raises a reasonable possibility of substantiating the 
veteran's claims.


CONCLUSIONS OF LAW

1.  Chloracne claimed as due to herbicide agents used in 
Vietnam was not incurred in or aggravated by wartime service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The additional evidence received since the August 1985 RO 
decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss, perforated eardrum and tinnitus 
have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  

In particular, the Board notes the evidence development 
letter dated in June 2002, in which the veteran was advised 
of the type of evidence necessary to substantiate his claims.  

In this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence the 
veteran should provide and what evidence VA should provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Criteria and analysis for service connection for chloracne 
claimed as due to exposure to Agent Orange.

The December 1965 enlistment examination report discloses 
that the skin was clinically normal.  The service medical 
records show that a lipoma was excised from the veteran's 
left shoulder in April 1967.  In July and November 1968, he 
received treated for venereal diseases with related skin 
symptoms.  In May 1969, he received treatment for a small 
laceration on the forehead.  Otherwise, the service medical 
records do not show any complaints of, treatment for, or 
diagnoses concerning chloracne.  The December 1969 separation 
examination report indicates that the skin was clinically 
normal.  

A VA examination was conducted in October 2002.  The veteran 
reported he served several times in Vietnam beginning in 
1966.  He indicated that since 1970, he has had a constant 
sore and scaly rash with spots on his forehead.  On 
examination, there were multiple raised red and white areas 
to the forehead.  The diagnosis was chronic chloracne.   

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, soft-tissue sarcoma, 
type II diabetes mellitus, and chronic lymphocytic leukemia.  
With regard to the skin diseases, PCT, and acute and subacute 
peripheral neuropathy, the regulations specify that the 
disorder must have become manifest to a degree of 10 percent 
within one year after the last date on which the veteran was 
exposed to the herbicide during active military service for 
service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  According to 38 C.F.R. § 3.307(a)(6), 
the term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore.  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116(f).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).

In this regard, the veteran has provided competent evidence 
of a current disability, in the form of diagnoses of 
chloracne.  Chloracne is one of the diseases listed at 
38 C.F.R. § 3.309(e), thus the veteran is presumed to have 
been exposed to Agent Orange in service.  McCartt, supra. 

The veteran has reported that he served in the Republic of 
Vietnam during the Vietnam era.  While conceding the fact 
that the veteran has a diagnosis of chloracne, a diagnosis 
standing alone is insufficient to establish presumptive 
service connection for chloracne.  The regulations specify 
that the disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The first objective clinical 
documentation of chloracne is in 2002, more than 32 years 
after service separation.  There is no competent medical 
evidence that chloracne was present to a compensable degree 
within a year subsequent to the veteran's return from 
Vietnam.   

At his 2002 VA examination, he reported that immediately 
following service discharge, he developed chloracne.  
However, there is no medical evidence to support this.  
Further, it has not been shown that the veteran has the 
expertise to diagnose his skin disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent that the 
veteran has reported exposure to Agent Orange, the Board 
accepts his statements.  However, there remains an absence of 
competent evidence that the skin disorder was, in fact, 
chloracne or that it was present to a compensable degree 
within the applicable time period.  Thus, presumptive service 
connection for chloracne is not warranted  

The evidence of record does not reflect that service 
connection can be granted on a direct basis.  As noted above, 
the service medical records do not relate that the veteran 
was treated for chloracne during service or within a 
reasonable time thereafter.  While the veteran states that 
the VA examiner reported that his chloracne resulted from 
Agent Orange exposure, the medical report does not bear this 
out.  In fact, there are no medical opinions of records to 
support such a theory.  

The Board finds that the none of the medical evidence of 
record supports a conclusion that the veteran's chloracne was 
incurred in or aggravated by his active service.  As the 
preponderance of the evidence is against the claim, service 
connection for chloracne is denied.

Criteria and analysis concerning whether new and material 
evidence has been submitted to reopen claims for a hearing 
loss disability, perforated eardrum and tinnitus

The evidence of record at the time of the August 1985 rating 
included service medical records.  The December 1965 
audiology examination that was conducted prior to his 
entrance into service shows that his hearing acuity was 
within normal limits.  The puretone thresholds at the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz were 0, -
5, -5, -5, and 5, respectively for the right ear, and 0, -5, 
-5, 5, and 35 for the left ear.  In May 1968, the veteran 
received treatment for left ear otalgia that resulted from an 
accident where he was in a mortar pit when a round was fired.  
He reported that he did not cover his ears.  He noted 
recurring bleeding.  The veteran's December 1969 separation 
examination reported results were within normal range, that 
is 15/15 hearing for whispered voice, bilaterally.  His ears 
were considered clinically normal.  

In March 1985, the veteran filed a claim for service 
connection for hearing loss, a perforated eardrum and 
tinnitus.

In August 1985, the RO noted the in-service treatment for 
otalgia, but determined that there was no evidence of hearing 
loss, residuals of a perforated eardrum or tinnitus.  The 
appellant was informed of that denial and of his appellate 
rights.  He did not appeal this decision.  Accordingly, the 
August 1985 decision is final.  38 U.S.C.A. § 7105.  However, 
the appellant may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).

The evidence submitted since the August 1985 RO decision 
consists of VA clinical documentation and written statements 
from the veteran.  The medical records received subsequent to 
the August 1985 RO decision include VA reports, which 
disclose evidence of a hearing loss disability.  VA has 
provided hearing aids for the veteran.  The Board finds that 
these treatment records show for the first time a post 
service diagnosis of a hearing loss disability.  The Board 
concludes, therefore, that this evidence raises a reasonable 
possibility that the claim may be substantiated, and is 
therefore new and material.  The claims for service 
connection for hearing loss, a perforated eardrum and 
tinnitus are reopened.  


ORDER

Entitlement to service connection for chloracne, claimed as 
due to herbicide agents used in Vietnam is denied.

The veteran's application to reopen his claim of entitlement 
to service connection for hearing loss, a perforated eardrum, 
and tinnitus is granted to this extent only.  


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for hearing loss, a perforated eardrum, and 
tinnitus.  In light of the decision cited above, the issues 
concerning service connection for hearing loss, a perforated 
eardrum, and tinnitus should be reviewed on a de novo basis.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a VA audiology examination was conducted 
in June 2000.  However, the examiner did not comment on the 
etiology of the veteran's hearing loss disability.  The 
examiner also did not offer comments concerning whether there 
was evidence of residuals of a perforated eardrum or 
tinnitus.  Therefore, further examination is needed.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should attempt to obtain 
relevant records from Dr. Wall, cited in 
the veteran's original 1985 claim but 
never contacted.

2.  The RO should arrange for a VA 
examination to determine the nature and 
extent of the veteran's hearing loss; to 
determine whether he has tinnitus or 
perforated eardrum residuals; and to 
determine whether any present tinnitus, 
perforated eardrum residuals and/or 
hearing loss is related to disease or 
injury, including noise exposure, during 
the veteran's active military service.  
The claims folder should be made 
available to the examiner.  The examiner 
should specifically comment on the in-
service treatment for otalgia.  

3.  The RO should consider the veteran's 
reopened claims for service connection 
for hearing loss, a perforated eardrum, 
and tinnitus on a de novo basis.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is hereby notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 



Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




